UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-2485 John Hancock Current Interest (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: March 31 Date of reporting period: June 30, 2013 ITEM 1. SCHEDULE OF INVESTMENTS Money Market Fund As of 6-30-13 (Unaudited) Maturity Date Yield* (%) Par value Value Commercial Paper 63.2% (Cost $241,739,738) Abbott Laboratories 07/02/13 0.060 $16,000,000 15,999,973 Anheuser-Busch InBev Worldwide, Inc. 09/27/13 to 10/25/13 0.260 to 0.260 17,500,000 17,487,867 Bank of Tokyo Mitsubishi UFJ, Ltd. 07/05/13 0.120 18,000,000 17,999,760 BASF SE 03/27/14 0.300 6,000,000 5,986,550 BNP Paribas Canada 07/02/13 0.140 18,000,000 17,999,930 CAFCO LLC 07/19/13 0.160 18,000,000 17,998,560 Chariot Funding LLC 07/24/13 0.270 3,000,000 2,999,483 Deutsche Bank Financial LLC 08/02/13 to 11/29/13 0.540 to 0.600 18,000,000 17,971,647 Electricite de France SA 01/10/14 to 01/15/14 0.420 to 0.800 15,000,000 14,944,030 Govco LLC 07/23/13 0.150 12,000,000 11,998,900 Henkel of America, Inc. 08/07/13 0.130 14,000,000 13,998,129 IBM Corp. 07/01/13 0.040 17,000,000 17,000,000 Nestle Capital Corp. 08/27/13 0.330 5,000,000 4,997,388 Old Line Funding LLC 07/01/13 0.050 18,000,000 18,000,000 Rabobank USA Financial Corp. 07/10/13 0.260 1,883,000 1,882,878 Thunder Bay Funding LLC 09/23/13 to 10/11/13 0.200 to 0.250 14,483,000 14,474,693 Unilever Capital Corp. 07/03/13 0.060 15,000,000 14,999,950 Wal-Mart Stores, Inc. 07/01/13 0.050 15,000,000 15,000,000 Corporate Interest-Bearing Obligations 24.5% (Cost $93,579,705) American Honda Finance Corp. (P)(S) 11/08/13 to 06/18/14 0.293 to 0.673 4,200,000 4,202,566 ANZ International, Ltd. (S) 07/19/13 6.200 7,500,000 7,520,733 Australia & New Zealand Banking Group, Ltd. (S) 01/10/14 2.125 1,420,000 1,433,603 Australia & New Zealand Banking Group, Ltd. (P)(S) 01/10/14 1.019 2,100,000 2,108,052 BHP Billiton Finance USA, Ltd. 04/01/14 5.500 3,850,000 3,997,461 Canadian Imperial Bank of Commerce (P) 03/21/14 0.285 6,000,000 6,000,000 Caterpillar Financial Services Corp. 04/01/14 1.650 1,200,000 1,211,504 1 Money Market Fund As of 6-30-13 (Unaudited) Maturity Date Yield* (%) Par value Value Credit Suisse New York 01/14/14 to 05/01/14 2.200 to 5.500 $7,000,000 $7,192,712 Credit Suisse New York (P) 01/14/14 1.237 2,888,000 2,902,188 General Electric Capital Corp. (P) 02/06/14 to 04/07/14 0.774 to 0.910 7,427,000 7,462,253 John Deere Capital Corp. (P) 10/04/13 0.682 4,505,000 4,510,413 JPMorgan Chase & Company (P) 09/30/13 to 01/24/14 1.026 to 1.075 13,768,000 13,808,869 National Rural Utilities Cooperative Finance Corp. 07/01/13 to 03/01/14 4.750 to 5.500 4,678,000 4,722,197 National Rural Utilities Cooperative Finance Corp. (P) 08/09/13 to 04/04/14 0.356 to 0.523 13,077,000 13,077,994 Old Line Funding LLC (S) 02/04/14 0.214 750,000 750,000 Sanofi-Aventis SA 03/28/14 1.625 1,350,000 1,363,208 U.S. Bancorp 09/13/13 1.375 3,500,000 3,506,253 Westpac Banking Corp. (P) 12/09/13 1.005 2,289,000 2,296,497 Westpac Banking Corp. (P)(S) 11/01/13 to 03/31/14 0.300 to 1.006 5,500,000 5,513,202 U.S. Government & Agency Obligations 8.0% (Cost $30,774,225) Federal Farm Credit Bank (P) 01/21/14 to 02/19/15 0.140 to 0.340 11,505,000 11,509,657 Federal Home Loan Bank (P) 11/25/13 0.160 5,040,000 5,040,819 Federal National Mortgage Association (P) 06/23/14 0.360 14,200,000 14,223,749 Certificate of Deposit 2.1% (Cost $8,000,000) Royal Bank of Canada (P) 06/24/14 0.303 5,000,000 5,000,000 Wells Fargo Bank N.A. (P) 03/07/14 0.243 3,000,000 3,000,000 Repurchase Agreement 2.2% (Cost $8,426,000) Barclays Tri-Party Repurchase Agreement dated 06/28/2013 at 0.100% to be repurchased at $7,826,065 on 07/01/2013, collateralized by $8,165,000 U.S. Treasury Notes, 0.500% due 07/31/2017 (valued at $7,982,669, including interest) 7,826,000 7,826,000 Repurchase Agreement with State Street Corp. dated 06/28/2013 at 0.010% to be repurchased at $600,001 on 07/01/2013, collateralized by $655,000 Federal National Mortgage Association, 2.260% due 12/12/2022 (valued at $614,881, including interest) 600,000 600,000 2 Money Market Fund As of 6-30-13 (Unaudited) Total investments (Cost $382,519,668)† 100.0% Other assets and liabilities, net 0.0% Total net assets 100.0% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $21,528,156 or 5.6% of the fund's net assets as of 6-30-13. † At 6-30-13, the aggregate cost of investment securities for federal income tax purposes was $382,519,668. 3 Money Market Fund As of 6-30-13 (Unaudited) Notes to Portfolio of Investments Security valuation. Securities in the fund’s portfolio are valued at amortized cost, in accordance with Rule 2a-7 under the 1940 Act, which approximates market value. The amortized cost method involves valuing a security at its cost on the date of purchase and thereafter assuming a constant amortization to maturity of the difference between the principal amount due at maturity and the cost of the security to the fund. The fund uses a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes securities valued using quoted prices in active markets for identical securities. Level 2 includes securities valued using other significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these inputs are received from independent pricing vendors and brokers and are based on an evaluation of the inputs described. Level 3 includes securities valued using significant unobservable inputs when market prices are not readily available or reliable, including the fund’s own assumptions in determining the fair value of investments. Factors used in determining value may include market or issuer specific events or trends, changes in interest rates and credit quality. The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. Changes in valuation techniques may result in transfers into or out of an assigned level within the disclosure hierarchy. As of June 30,2013, all investments are categorized as Level 2 under the hierarchy described above. Repurchase agreements. The funds may enter into repurchase agreements. When a fund enters into a repurchase agreement, it receives collateral that is held in a segregated account by the fund’s custodian. The collateral amount is marked-to-market and monitored on a daily basis to ensure that the collateral held is in an amount not less than the principal amount of the repurchase agreement plus any accrued interest. Collateral for certain tri-party repurchase agreements is held at a third-party custodian bank in a segregated account for the benefit of the portfolios. Repurchase agreements are typically governed by the terms and conditions of the Master Repurchase Agreement and/or Global Master Repurchase Agreement (collectively, MRA). Upon an event of default, the non-defaulting party may close out all transactions traded under the MRA and net amounts owed. Absent an event of default, the MRA does not result in an offset of the net amounts owed. In the event of a default by the counterparty, realization of the collateral proceeds could be delayed, during which time the collateral value may decline or the counterparty may have insufficient assets to pay back claims resulting from close-out of the transactions. Collateral received by the fund for repurchase agreements is disclosed in the Portfolio of investments as part of the caption related to the repurchase agreement. For additional information on the funds' significant accounting policies, please refer to the funds' most recent semiannual or annual shareholder report. 4 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal financial officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal financial officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Current Interest By: /s/ Hugh McHaffie Hugh McHaffie President Date: August 20, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Hugh McHaffie Hugh McHaffie President Date: August 20, 2013 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: August 20, 2013
